Exhibit 10.22
November 20, 2007
CONFIDENTIAL
Ms. Eileen O’Neill Odum
41 Manursing Avenue
Rye, New York 10580
Dear Eileen:
On behalf of NiSource Corporate Services Company, I am pleased to offer you
employment as Executive Vice President and Group Chief Executive Officer,
beginning December 1, 2007, conditioned upon approval by the Board of Directors.
This letter does not constitute an offer of a contract of guaranteed employment;
if you accept this offer, you will be an employee at will. The terms of the
offer are as follows:
Position: Your position will be Executive Vice President and Group CEO, and you
will report to Robert C. Skaggs, President and Chief Executive Officer, NiSource
Inc. You will have responsibility for Northern Indiana Public Service Company,
Northern Indiana Fuel & Light, and Kokomo Gas & Fuel Company.
Base Salary: Your annual base salary will be $440,000, payable monthly.
Adjustments to base salary may be made periodically during your employment.
Signing Bonus: You will receive a signing bonus in the gross amount of $100,000.
This signing bonus will be paid by December 31, 2007.
Short Term Incentive: Your annual incentive opportunity under the NiSource Inc.
2008 Annual Incentive Plan will be based on a target of 65% of base salary. The
payment of the short-term incentive is dependent upon Company performance, your
own performance and your status as an employee in good standing. Actual payment
may be greater than or less than the 65%, based on a combination of the stated
factors. Annual incentive plans are determined each year based on business
objectives and market conditions. For 2008, you are guaranteed a minimum payment
of $150,000, payable at the time payouts for the 2008 Annual Incentive Plan are
generally paid.
Long Term Incentive: You will also have the opportunity to participate in a
long-term incentive compensation program, under the NiSource Inc. 1994 Long Term
Incentive Plan (LTIP), as amended, on the same basis as other senior executives
of the Company. Generally, the Board of Directors approves grants under the LTIP
in January of each year. The form of the 2008 grant has not yet been determined
by the Board of Directors. Subject to approval by the Board, you will receive an
LTIP grant for 2008 in the amount of $450,000.
Vacation: You will receive four weeks of paid vacation per year, beginning with
2008.

 



--------------------------------------------------------------------------------



 



Ms. Eileen O’Neill Odum
November 20, 2007
Page 2
Severance: You will be eligible to participate in the NiSource Executive
Severance Policy in the event your employment with the Company is terminated.
If your employment is involuntarily terminated by the Company without cause
prior to December 31, 2010, you will receive the greater of (1) any benefits to
which you may be eligible under the NiSource Executive Severance Policy or
(2) the benefits set forth in this paragraph. If your employment is
involuntarily terminated by the Company without cause prior to December 31,
2010, you will be eligible to receive a severance payment equal to your base
salary for the balance of months remaining in the period of time between
January 2008 and December 2010; that is, the amount of severance due will be
reduced by one month on the first of each month beginning February 1, 2008.
Provided, however, you will receive a minimum severance payment equal to your
base salary for twelve months. In addition, you will receive a lump sum payment
equivalent to 130% of the COBRA continuation coverage premiums due for the
severance period in lieu of any continued medical, dental, vision and other
welfare benefits offered by the Company. In addition, you will receive a
pro-rated incentive payment for the year in which your termination of employment
occurs. For purposes of this paragraph, “Cause” shall mean:1) your conviction of
any criminal violation involving dishonesty, fraud, or breach of trust; 2) the
commission of any willful act constituting fraud or breach of fiduciary duty to
the Company and its shareholders which has a significant adverse impact on the
Company; 3) any act or omission by you that causes a regulatory body with
jurisdiction over the Company to demand, request or recommend that you be
removed or suspended from any position in which the Executive serves with the
Company; 4) your willful and material violation of the Company’s policies or 5)
your substantial nonperformance of your material duties and responsibilities.
Financial Consulting: You will be eligible to receive financial consulting
services as provided to other senior executives of the Company.
Relocation: As a member of our Senior Management Team, you will be eligible to
participate in the NiSource Relocation Policy (attached) at the Tier III
Managerial level (the executive level). The effective date of your relocation
will be determined during 2008.
NiSource Policies. You are expected to familiarize yourself with and observe all
Company policies. Following your acceptance of this offer and during the course
of your employment with the Company, you will have access to confidential and
proprietary information of the Company. You agree to maintain the
confidentiality of such information, before, during and after your employment.
Dispute Resolution: Should there be any dispute as to the meaning or application
of this letter, both parties agree to submit the dispute to binding arbitration
under the standard employment rules of the American Arbitration Association.
This letter shall be construed in accordance with the laws of the State of
Indiana.

 



--------------------------------------------------------------------------------



 



Ms. Eileen O’Neill Odum
November 20, 2007
Page 3
I hope that you accept the Company’s offer of employment. To acknowledge your
acceptance, please sign and return one copy of this letter to me. I’m delighted
with your interest in working with us. Please feel free to contact me to discuss
any questions you may have. We look forward to your acceptance.

            Sincerely,
           /s/ Robert C. Skaggs       Robert C. Skaggs      President and
Chief Executive Officer     

     
     /s/ Eileen O’Neill Odum
 
     Eileen O’Neill Odum
   

 